Situation in Iraq (debate)
The next item is the statement by the High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission on the situation in Iraq.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Madam President, when we look at Iraq today, we see real progress, though the country still faces a multitude of challenges. But I want to focus today on the present and the future of Iraq, as a country with great potential and notable achievements over the past months.
Violence today is at its lowest since 2003. Although we have seen terrible attacks targeting government institutions, the total number of civilian deaths in 2009 was less than half of the level of 2008. Inter-sectarian violence, a major problem in 2006 and 2007, has been significantly reduced.
Iraq has a new constitution and has conducted several elections with high participation at great risk. Thanks to the courage of the Iraqi people, democratic institutions have taken root. Provincial elections last year went fairly smoothly all over Iraq. Crucially, the next general elections, due on 7 March 2010, can be another big step towards consolidating the Iraqi democracy.
For our part, this means our work to support Iraq must continue, and move into new areas as the situation improves.
The European Union has provided more than EUR 1 billion in assistance to Iraq since 2003. It has gone towards basic services, human development, refugees, good governance, political process and capacity building - all in accordance with Iraqi priorities. Our Integrated Rule of Law Mission, EUJUST LEX, has been extended several times at Iraqi request and is now also training inside Iraq.
The EU has been playing a leading role in electoral assistance, and we will continue to assist Iraq in this and other areas until Iraqi institutions can assume full responsibility themselves. As there is good progress, we are focusing more and more on Iraqi ownership and long-term sustainability.
We are also developing our relations with Iraq. We have just signed a Memorandum of Understanding on Energy Cooperation, and we will soon sign a partnership and cooperation agreement, the first contractual relationship between the EU and Iraq. It will cover issues from political dialogue to trade and regulatory cooperation and development assistance.
We want a broader and deeper political dialogue with Iraq, which should also cover human rights. Parliament has taken a keen interest in Iraq, and we expect to see even more cooperation between the European Parliament and the Iraqi Council of Representatives in the future.
Clearly, Iraq must deal with the many challenges. The upcoming general elections will be crucial, and should be free and fair. With our international partners, we will be following them very closely. The EU will be deploying an Election Assessment Team to Iraq to assess the election and make targeted recommendations.
Honourable Members, Iraq is on a positive trajectory. I am confident it will use its new institutions to find the compromises necessary for national reconciliation. For our part, we will continue to stand by Iraq and continue our support together with the UN and the rest of the international community.
I look forward to our debate.
Madam President, I, too, would like to thank the High Representative for her words, which struck the necessary note of optimism. There are, indeed, positive signs. Amongst other things, you made reference to the lower number of deaths resulting from attacks, and the forthcoming elections. Yet, Baroness Ashton, even successful elections do not make a democracy, nor do they make a state under the rule of law. To quote a great German, Schiller, in your native English, Baroness, 'The voice of the majority is no proof of justice'. A mature democracy also recognises the rights of minorities. I do have serious concerns in that area. I find it disappointing that the word 'minorities' did not come up in what you had to say to the House.
Why am I worried? Human Rights Watch continues to report that non-Muslim minorities are being persecuted. Since 2004, there have been attacks on 65 churches. Local militias continue to drive Christians from their homes. The day before yesterday, a 52-year old greengrocer, a father of two daughters, was shot dead in the middle of the street in Mosul. This, of course, leads to the ongoing flight of Christian minorities from Iraq. In 1991, they still numbered 850 000; after the Gulf War they numbered 550 000, while after the US invasion this number was down to 385 000, 100 000 of whom are internally displaced people. The European Union cannot continue to stand idly by in this situation. Article 2 of the Treaty on European Union refers to human rights, including the rights of minorities, as literally one of the core values of the European Union. We require respect for minorities of our 27 Member States and it is your job, Baroness Ashton, to command that respect at the international level, too.
Thus far, the Commission's approach - and you said so yourself - has been heavily focussed on general support for infrastructure and building up democracy, via the UN or otherwise. You say that we act in accordance with Iraq's priorities. I would like you to tell us how you will be ensuring that the European Union's Iraq policy and its Iraq budget give greater consideration to vulnerable minorities. That is perhaps not Iraq's top priority, but it is ours. I would appreciate a response from you.
Madam President, Commissioner Ashton, ladies and gentlemen, I think it is very important for the European Parliament to take the opportunity offered by this debate with a view to the March elections in Iraq.
The Iraqi political process has shown itself to be important - even if, as you were saying, interesting - but still very fragile. It is thus even more important to do everything possible to consolidate and strengthen the country's new institutions and the political equilibrium which sustains them. We believe this to be a vital objective if we wish the first substantial withdrawal of US troops to occur in August without it having serious consequences on the country's internal situation.
The coexistence of Shi'ites, Sunnis and Kurds which is today embodied in the federal structures should be guaranteed by new laws, as well as by a political consensus involving all these parties. On this point, concerns are being aroused - and we would also like your view on this - by the electoral commission's recent decision to bar many candidates and parties with close links to Sunnis or Christians, thus running the risk of weakening the already fragile democratic process in Iraq.
Through the measures undertaken, the European Union must follow this electoral process, as you have said, but also be more ambitious in the development of relations with Iraq. The Union's EUJUST LEX programme directly involves us in the process of improving Iraqi legislation and democratic institutions, and we, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, consider it a positive sign that the Council has decided to extend the mission until 30 August 2010.
The EU should continue to maintain strong support for Iraq through its cooperation programmes, with the aim of participating in the process to stabilise and develop the country, and after the elections, it should strengthen relations between the parliaments. It should be remembered that many Member States are working with Iraq, including Italy, with the important cultural cooperation programme.
Iraq's political equilibrium is essential not only for the country but also in terms of the role that Iraq can play in the region strategically, with the aim of overcoming existing conflicts and securing peace. In this sense, the improvement of relations with Turkey by the regional government of Kurdistan constitutes a positive step in that direction.
However, as we know, Iraq remains a country with very serious problems in relation to security, respect for democracy and human rights, as well as economic insecurity. It is the most vulnerable groups, such as refugees - forming 10% of the population - ethnic minorities, women, religious minorities and children who are suffering the negative impact of this situation.
We must therefore play a still more incisive role in this area - I am just finishing - partly through support for local and European NGOs working in Iraq and, in this regard, women can also be involved as strategic figures to overcome some of the population's difficulties.
on behalf of the ALDE Group. - Madam President, the fact is that Iraq is not secure. That is a fact.
If we look at Iran, Iran is trying to get much more influence than necessary in Iraq in the south - throughout the whole south, via the Shia minority. I did not hear the High Representative mention the position of Iran. Iran is threatening Iraq. How does she see the role of the European Union in keeping Iran where it should be - in Iran and not in Iraq?
Regarding the north, we see that there is a big problem between Turkey and Iraq concerning Kurdistan. Of course, there can be legitimacy in fighting guerrillas in the north of Iraq which threaten Turkey, but that is the point. The autonomous region in the north of Iraq - Kurdistan - should have its own development.
Regarding the energy memorandum of understanding, this is very important, but Iraq is not a unitary state. So is the memorandum also being discussed with the Kurdish autonomous government? Because there is a discussion in progress on Kirkuk, on who owns the oil fields, etc. Is this being taken into consideration?
I would also like to draw your attention to the fact that the Iraqi security forces are still not well-trained, and are still not functioning well. So we should not only support the rule of law but, if asked, we should also be prepared to help them by assisting their security forces. There needs to be an integrated approach concerning energy, the economy and stability. There needs to be an integrated approach concerning the states neighbouring Iraq. Please would you give a clue about that integrated approach? Thank you on behalf of the ALDE Group.
on behalf of the Verts/ALE Group. - Madam President, can I thank the High Representative, Baroness Ashton, for her statement.
I do think it is relevant to mention that the debate we are having tonight is taking place against the backdrop of the Chilcot inquiry in the UK into the illegal war on Iraq and what lessons should be learned from that, and a lot of information is coming to light which confirms what many of us believed at the time of the invasion: that the reason for the war was regime change and control of resources and not the threat of weapons of mass destruction. And, in terms of long-term planning for a post-war Iraq, words like 'dire', 'deeply flawed' and 'woefully thin' are being used by senior diplomats and military officers in their evidence to the inquiry, so it is little wonder that we are now seeing severe consequences of the action.
Baroness Ashton said that some progress has been made, and of course it has, but there are severe problems still. There is no legislation to protect minorities in Iraq. There is a continuing major refugee problem. Trade unionists, journalists, women politicians and human rights activists have disappeared or have been killed. Suicide attacks continue. With elections due on 7 March, the Iraqi Election Commission last week, as my colleague mentioned, barred almost 500 candidates, mainly Sunni politicians, from standing. They are already under-represented in the Iraqi Parliament and this is certain to lead to more tension and instability.
Last November, the EU Presidency urged the government of Iraq to suspend the death penalty and abolish it altogether, but 900 people are still on death row in Iraq and death sentences are handed out often following unfair trials, some lasting only a few minutes.
The EU has a responsibility to help build democracy and ensure respect for human rights, and the framework for engagement with Iraq sets out three priorities to help build basic services like health and education, to enhance the rule of law and to support the Human Rights Commission.
The partnership and cooperation agreement will be the basis for future work, but we must demand immediate action on issues like the abolition of the death penalty, on protecting vulnerable and targeted groups and on strengthening democracy and human rights.
on behalf of the ECR Group. - Madam President, Baroness Ashton, the elections will not be free and fair in Iraq. Ten days ago, the Justice and Accountability Commission decided to ban Saleh al-Mutlaq, leader of the parliamentary National Dialogue Front and a member of the Iraqi Parliament for the past four years. He has been banned from participating in the forthcoming elections. I think it was no coincidence that this outrageous ban, together with the banning of over 500 further secular Iraqi politicians, was announced on the very day Manouchehr Mottaki, Iran's odious Foreign Minister, was visiting Baghdad. Saleh al-Mutlaq has been an outspoken critic of Iranian meddling in Iraq, and now the mullahs have insisted on his removal from the election.
I am relieved that US Vice-President, Joe Biden, has already protested about this ban, and I hope, Baroness Ashton, that you will do likewise. Unless Dr al-Mutlaq and the others are reinstated, we must not, and cannot, recognise the legitimacy of this election.
Baroness Ashton, I am sorry but I do not share your optimism. It is good to be optimistic, but we cannot be optimistic about Iraq as things stand at the moment.
As proof of this, the Commission has decided not to send observers because it cannot guarantee their safety. I believe this decision speaks for itself. It clearly shows that as far as Iraq is concerned - and I know that you do not want to talk about the past, but we have no option but to talk about the past - we are faced with a country that has been devastated, with more than 1 million people dead and 4 million homeless as a result of an illegal, unfair war based on lies. Neither were there any weapons of mass destruction nor any connection between Saddam Hussein and al-Qaeda. That is the plain truth of it. The only thing that was true was the interest of the North American oil industry in gaining control of crude oil in Iraq.
That is the plain truth. Moreover, that truth cannot reasonably continue with the presence of the occupying forces, which is distorting everything. I would not be surprised, at the moment, if the decision that has been taken to ban the opposition parties were to result in a genuine civil confrontation. Some European embassies do not currently rule out the eventuality of a military coup, an actual military coup in Iraq. The picture is therefore very gloomy.
I call on you to work quickly to withdraw the occupying forces as soon as possible. This is the factor that is distorting the true situation in Iraq. The United Nations should therefore assume control and allow a transition that will ensure a return to normality for something that should never have been forsaken, in other words, international law.
Madam President, High Representative, on Christmas night, 2009 - while we were on our Christmas recess, in other words - a number of churches in Iraq, Mesopotamia, were closed. Threats of bombings led to this sad situation, just as they had last year. In any case, the churches often remain empty, with or without such threats, as more and more Christians are leaving the country. The violence against them just goes on increasing, despite their shrinking numbers. Before Christmas, there were three deadly attacks in Mosul. Moreover, the Christians in the previously relatively safe city of Kirkuk, too, have, for several months, faced a simply unrelenting series of kidnappings and killings, resulting in the flight of hundreds of Christian families.
While there were around 1.5 million Christians in Iraq in 2003, more than half of them have now sought safety from religious cleansing in flight, religious cleansing that is being performed by Islamic extremists. Is the European Council, are the 27 Member States of the European Union, just watching on meekly as this Afghanisation of Iraq takes place, an Iraqi Christian has asked. I would appreciate hearing your position on this, High Representative. Whatever it may be, a Mesopotamia without its ancient Christian community will not face a more tolerant future, nor will that be good for Europe's security in the long term.
(RO) The preparations for the legislative and presidential elections on 7 March have generated a frenzy of activity involving the formation of new coalitions and alliances. Some of the Iraqi Prime Minister's opponents want to re-establish old alliances, such as the Iraqi United Coalition. On the other hand, the prime minister is attempting to attract secular groups or independent candidates to join the Rule of Law Coalition.
However, we must not forget that, after these legislative and presidential elections, the government will have to organise the referendum on Kirkuk. There is a strong possibility that the security situation in Iraq will deteriorate in the event that these elections are disputed by some Iraqi groups or in the case of internal conflicts.
The main problems facing the authorities in Baghdad are the postponement of the referendum on the SOFA agreement signed with the United States and of the finalisation of the oil and gas law, the drop in oil price, the large number of executions - there are currently 900 people who have received the death sentence - and the use of torture to obtain confessions. The general deterioration in the human rights situation is causing the EU deep disquiet. Last but not least, there is the rise in the level of corruption. One example I would like to give you of this is the arrest of the former Iraqi trade minister.
In terms of its relations with Iraq, Romania is aiming to switch from making a contribution to military security to the area of civilian security. My country has shown that it keeps its commitments to its partners by retaining its military presence in Iraq until the mission is accomplished.
(PT) The democratic achievements of the Iraqi people still need to be consolidated and furthered, as does the security situation. In recent months, there has been an encouraging reconfiguration of alliances, which has done much to overcome the ethnic-religious splits that have marked Iraqi politics in recent years. The success of the new Kurdish 'Change' party is an example of the normalisation of political life in Iraq. However, the Election Commission's recent statement that around 500 Sunni politicians would be barred from standing is not conducive to national reconciliation, may jeopardise the electoral process and could reignite conflicts. The news about the application of the death penalty is also disheartening. Baroness Ashton, European leaders should strive to convince the Iraqi authorities to abolish it. The strengthening of the EULEX is also important in this regard.
One and a half million Iraqis still live in neighbouring countries. Many will never be able to return. The European countries that participated in the invasion in 2003 have a particular responsibility, and should welcome more of these refugees. In this respect, as in the cases of support for internally displaced persons, human rights issues in general and women's rights in particular, and the fight against corruption, it is vital that the Iraqi Government rectifies the NGO law, so that society can organise itself freely. It is imperative that the European Union encourages interaction between Iraqi and European NGOs. A society that is civil, free and dynamic is a prerequisite for the consolidation of democracy in Iraq.
(PL) Madam President, Mrs Ashton, despite the huge commitment of international forces and hundreds of victims among the international coalition, including 23 Polish soldiers, the situation in Iraq is still bad. It is a country in which we have to deal with terrorist attacks and persecution of religious minorities, including the Christian minority, and, of course, in comparison with what the situation was like several years ago, some progress has been made. However, we still receive news of terrorist attacks which are destabilising not only Iraq but the whole of the Middle East. The objective of the terrorists and the sponsors of international terrorism is the destabilisation of Iraq. Much evidence points to the fact that Iran is responsible for sponsoring terrorism.
What is your opinion, Mrs Ashton, as the European Union's High Representative for Foreign Affairs and Security Policy, concerning the role of Iran in interfering in the affairs of Iraq? I would like to encourage you to adopt a more assertive stance and to cooperate with the United States in order to achieve solutions which will influence and put pressure on Iran to stop interfering in Iraq's internal affairs. In my opinion, only then will the possibility exist of bringing about a relative degree of stability in the region.
(FR) Madam President, High Representative, we do not share your optimism either on the situation in Iraq or on the benefits of the Coalition, as it borders on blindness. Iraq was invaded and occupied on the basis of deliberately deceptive information concerning the presence of weapons of mass destruction.
As a result, 17 of the 27 EU Member States were dragged into the attack and occupation of Iraq. The country lies in ruin, its heritage plundered, its population deeply divided. Religious fanaticism there is recruiting numerous reserves of fighters. Iranian tyranny intervenes there freely. Elections take place in a deplorable and unfair manner.
What do you and what do we intend to do to call to account those countries which lied and which could start again tomorrow with Yemen or any other nation? What measures do you intend to take to condemn the occupiers for resorting to non-conventional chemical and radiological weapons and depleted uranium shells, the consequences of which on future generations are well known? How can we ensure that these arms will not be used in Afghanistan because we turned a blind eye to the situation in Iraq?
(IT) Madam President, ladies and gentlemen, we sincerely welcome the forthcoming elections in Iraq because they represent a further step towards democracy. They will not be free and fair, but we must settle for one small step after another.
Rebuilding Iraq in economic, trade, cultural and financial terms, and guaranteeing its security, are essential conditions for the development of democracy, but we must also promote the strengthening of the country's institutions. The peaceful coexistence of the various ethnic and religious groups present in Iraq can be brought about through a renewal of the institutions, with the implementation of a federal formula - federalism - which allows broad autonomy for the various regions within the framework of a unitary State. The experience of Iraqi Kurdistan could be a useful reference point.
I would therefore like to know the opinion of Baroness Ashton, the High Representative, on this institutional aspect of the country.
(SV) Naturally, there is a lot of talk of violence and terrible horrors when Iraq is discussed, but it is indisputable that a democratisation process is taking place in the country.
I would like to remind you that 3 912 women stood quite openly in the local elections in Iraq last year. That is roughly ten women standing for each seat. That must be seen as a positive thing, particularly in an Arab country. It also provided us with some hope ahead of this year's parliamentary elections on 7 March, particularly since the Sunnis participated in the local elections. As has already been stated, however, two weeks ago, a government commission refused 14 Sunni parties and several hundreds of people permission to participate in the elections. Among those affected are defence minister Abdul-Qadir al-Obaidi and Saleh al-Mutlaq, the head of the Sunni-led Iraqi Front for National Dialogue.
The Iraqi parliamentary elections are, of course, crucial to the future of the country and for the future democratisation of Iraq, particularly as regards Iraq's ethnic and religious cohesion. I would also like to underline that we must speak plainly as regards the treatment of ethnic and religious minorities in Iraq. As I mentioned, the Iraqi parliamentary elections will be decisive for how we regard Iraq in the immediate future. What does the EU's High Representative, Baroness Ashton, believe that the EU can do to make the forthcoming parliamentary elections in Iraq inclusive and more democratic?
(LT) In recent years, the European Union has greatly strengthened its relations and influence in the countries of the Near East. The European Union has always paid much attention to Iraq and, together with the international community, has participated both in the reconstruction of Iraq and in peacekeeping and security missions. Different groups are still struggling for power in the country, which hinders the implementation of reforms begun in the country in various areas. The fact that 14 parties are banned from participating in the elections that are taking place is also cause for concern. Iraq has chosen the road to democracy and therefore, both the European Union and other states must demand and, if necessary, help ensure that the international commitments entered into are observed and human rights and freedoms are respected. I believe that Iraq really is ready for close cooperation with the European Union. The Memorandum of Understanding between the EU and Iraq in the area of energy cooperation which was signed on Monday demonstrates its commitment to develop a long-term relationship that is mutually beneficial. From an energy point of view, Iraq is very important to the European Union, but safeguarding security of energy supply is inevitably linked to economic and political stability in the country, which has been lacking in recent times. Clearly, this is a long-term process, but I believe that the European Union, the High Representative and the international community must offer means and solutions to make the principles of human rights and the rule of law become the fundamental pillars of future politics in Iraq.
(PL) Madam President, Mrs Ashton, I would like to say that if I wanted to summarise Mrs Ashton's speech in one sentence, I would say it was official optimism. However, I think Europe and our voters expect something more specific, and they expect the truth. Politicians show who they are not only by what they say, but also by what they do not say, and I did not hear in your speech, Mrs Ashton, anything about some matters which have shocked a significant part of European public opinion, including public opinion in my country. I am thinking, for example, of the regular persecution of minorities in Iraq, including, and I stress this, of Christians. This is a reality of which we can be certain.
I think my colleague, Mr Poręba, was right in what he said a moment ago about Iranian interference in Iraq. Is the same not true of the Iraqi authorities and their scandalous intervention in Camp Ashraf, which houses Iranian refugees? Are the Iraqi authorities not doing just this? It seems to me this should be stressed very strongly, especially because the Iraqi authorities are receiving financial aid from the European Union, which they then often use in a highly improper way, for example, in the intervention in Camp Ashraf.
(PL) Madam President, I think Iraq can serve as an example of how sometimes, to break the back of a dictatorship which destroys its opponents in their thousands using chemical weapons, it is necessary to use force. These decisions are difficult. Therefore, I would like us, today, while speaking about Iraq, to remember the thousands of soldiers from the United States, Italy, Poland and other countries who have fallen in Iraq, and to remember their families. They went there believing they were going to serve in a good cause, and, as we are hearing here, Iraq is, today, on the way to building a democracy.
I know that, today, we are all calling for you to be more active, Mrs Ashton, but we want the European Union to be active. Please go to Iraq and present an evaluation of the situation, so that the aid which the European Union is sending will be used with the same conditions attached as have been mentioned here and, in particular, with regard to the protection of minorities.
(PL) Madam President, it so happens that only Poles are speaking at the moment, but we do have experience of the involvement of Poland and Polish soldiers in restoring security in Iraq.
I share your opinion, Mrs Ashton, that, fortunately, the situation in Iraq is a little better than it was, but it is still in a rather fragile state. Alongside the diverse measures which the Union is taking, I would like to propose two specific measures, because it seems to me they are missing. The first matter concerns something which has not been mentioned today: I think it is exceedingly important for the development and stabilisation of Iraq to adopt a programme for the education of young Iraqis in Europe, because in Iraq, there is still a shortage of doctors, engineers and irrigation specialists. I think we could help Iraq greatly in this area. The second matter concerns protection of the cultural treasures which are to be found in Iraq. I think the EU should, in particular, help with the rebuilding of Babylon. This is a treasure which everyone in the world should take care to protect.
(DE) Madam President, Baroness Ashton, my question relates to the memorandum of understanding that has been signed in the energy sector. Do you think it is possible to achieve further development together with either Mr Oettinger or Mr De Gucht? In my opinion, economic reconstruction would be the very thing to bring more stability to Iraq. If we were to improve relations in the energy sector, particularly through greater provision of European equipment to make better use of the energy reserves that are present there, with us buying energy there to compensate, we would have a win-win situation for both sides. An initiative in the next few weeks would make great sense in this regard.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Thank you all again for an important and interesting debate. I will just try and capture some of the clear issues that honourable Members were most concerned about.
I would begin by recognising the importance that Members attach to the issue of minorities. As Members will know, one of the fundamental parts of our work in the partnership and cooperation agreements is indeed to make sure that human rights is at the heart of our agreements. We hope to be able to initial this agreement with Iraq soon, and I do accept and undertake to make sure that, within what we do, the issues of minorities are understood. That is clearly of great significance.
I share, too, the objective raised by a number of honourable Members on the question of capital punishment. Our objective is indeed to get this abolished, for all the reasons that honourable Members have quite rightly indicated.
I agree, too, that we have to consolidate and strengthen the political processes, which is going to be of great significance in everything we do, and to make sure particularly that we have, with the forthcoming elections, an understanding of what it is we want to achieve. I understand the points raised by a number of honourable Members, including Mr Costa and Mr Stevenson, about the issues concerning the Committee decision on the barring of candidates.
The review of candidates was always part of the pre-electoral process. There is an appeals procedure, which I trust will be allowed to run its proper course. I should also say that we do plan to send our EU mission next week, which is six weeks ahead of election day, and that will enable us to follow first-hand and closely the pre-election process, which is of great interest. We trust and hope that the Iraqi authorities will ensure an inclusive electoral process, for all the reasons that honourable Members have made absolutely clear in what they have said.
A number of Members also raised the issue of the memorandum of understanding on energy and its importance and significance. We are very clear in doing this that Iraq is a unitary state and that all our cooperation is with the government of all of Iraq. We fully support Iraq remaining a unified and sovereign state. Within this area, it will be important to enhance cooperation - and I heard what was said, in particular, by Mr Rübig, who described the need to think further about enhancing that cooperation. I will feed that back to the Commissioners-designate.
I am also aware, when I say that there is an issue around the security question, that the issue of Kirkuk is a very important one, as well as other disputed boundaries. I described that as one of the major challenges which Iraq faces at the present time. I feel very strongly that Iraq has to solve these issues for itself. It is for Iraq to deal with. However, I am very keen to support the United Nations Assistance Mission in Iraq, which has made significant efforts to try and begin a dialogue and a process. To be cautious, though, I do not expect dialogue to be of any significant level pre the elections, at this particular stage.
Just a little bit more about energy cooperation too. We see this as being part of developing a comprehensive and integrated energy policy for Iraq. This is about the supply and security of supply between Iraq and the European Union and should, of course, include the development of renewable energy, particularly solar and wind energy, and to also enhance energy efficiency measures within Iraq. I hope, too, that we will see technological, scientific and industrial cooperation as well over the coming months and years. That point was well made.
Moving to the issue of the recent cancellation of the delegation, Mr Meyer raised the issue of future security concerns. We do want to see an improvement in the environment, as I have indicated, to allow the deployment of the election observation mission with the participation of MEPs. This will clearly be of enormous significance for honourable Members in the coming electoral process and, as I have indicated, we will be sending people out very shortly.
Honourable Members raised the question of the withdrawal of forces. President Obama has, of course, announced the withdrawal of all combat troops by August 2010 which, in practice, means that the withdrawal will begin soon after the national elections. That, again, is of significance and importance. I have indicated that we are sending the election assessment team shortly, which I hope will help us deal with the issues that honourable Members have raised in that context.
In terms of Camp Ashraf, we have consistently and repeatedly reminded Iraq that this complex issue must be managed in full accordance with international law, and indeed without any violence.
Going back to where we began, I am optimistic about Iraq. There are significant challenges, and honourable Members are right to remind us of those significant challenges. However, we can see, with the coming elections and with the opportunity for greater cooperation - an opportunity for the European Union, with its value system and the things we are particularly concerned about: human rights, the rights of minorities, the issues of capital punishment, developing strong cooperation on energy security and supply and working more closely with the government, while being clear about the expectations we have - a future for Iraq that will be peaceful and democratic. We must ensure that we work consistently towards that end.
I know of only a few countries relatively close to Europe which have managed to put their 'democratisation' process off for several decades. Iraq, where units from EU countries have also unfortunately left a negative mark, is definitely one of them. At present, one of the most secular states in the Islamic world has been left in ruins, with three of its communities constantly at loggerheads. What has survived from the past are just memories of the country's relatively good education and health care systems, and a comparatively advanced infrastructure. This is the only country in the region where the Kurdish minority was autonomous, even though no ideal democratic regime ruled in the country. By and large, the question is which country of the region can we describe as having a truly democratic regime? The fact that, following the invasion by the US Army, the Iraqi state has been totally disrupted marks, together with the partial liquidation of the infrastructure of its social, health care, and educational systems, a giant step backwards. The cloak of so-called democratic elections can by no means cover that up. The ongoing efforts aimed at distracting attention from current problems by stage-managed trials of prominent figures of Saddam Hussein's regime are naive. Only a person absolutely unacquainted with the situation could believe that it can be improved in this way. The only positive aspect of the recent period is that both the US administration and the Iraqi Government have realised that there will be no improvement without good relations with Iran.
I am pleased at the optimistic tone of Mrs Ashton's speech, but I would rather maintain a certain caution in my assessment of the situation in Iraq. Despite many appearances, the country is still internally unstable, and democracy most certainly cannot be said to have 'taken root'. We cannot speak of stabilisation in a country within whose borders 1.8-1.9 million residents have been displaced, while a further million have left the country altogether, and the conditions under which the refugees are living are extremely poor.
It is essential to review the methods currently being used to supply foreign aid to refugees in Syria and Jordan and displaced people inside Iraq. This aid needs to be supplied for a sufficiently long period of time. How long? This we still do not know. However, just as a doctor does not stop treatment at the first signs of improvement, we, too, must not allow ourselves to be misled by over-optimistic prognoses.
(The sitting was suspended at 19.25 and resumed at 21.00)